Citation Nr: 0500838	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  03-06 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Coppola, Counsel


INTRODUCTION

The veteran had active service from October 1959 to December 
1962.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  

The veteran testified at a personal hearing before the 
undersigned Acting Veterans Law Judge in September 2004.  


FINDING OF FACT

The competent medical evidence of record shows that the 
veteran does not currently have asbestosis or that it was due 
to post service asbestos exposure.  


CONCLUSION OF LAW

Asbestosis or residuals of asbestos exposure were not 
incurred or aggravated during active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction decision, the 
claimant must be provided notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the agency of original jurisdiction 
decision notified the veteran of the information and evidence 
not of record that is necessary to substantiate his claim for 
service connection in a December 2001 letter.  The agency of 
original jurisdiction issued the notification letter prior to 
the adverse determination.  The RO informed the veteran that 
in order to establish service connection, the evidence must 
show three things:  (1) evidence of a disease or injury that 
either began during service or was aggravated during service; 
(2) evidence of a current disability, which was usually shown 
by medical evidence or evidence showing persistent or 
recurrent symptoms of a disability; and (3) evidence of a 
relationship between the current disability and the disease 
or injury in service, which was also usually shown by medical 
records or a medical opinion.  

The letter notified the veteran that VA would obtain all 
relevant evidence in support of his claim.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there was any other information or 
evidence he considered relevant to his claim so that VA could 
help by getting that evidence.  

Additionally, the RO notified veteran the reasons why he was 
not entitled to service connection in the September 2002 
rating decision.  The RO also provided such notice in the 
January 2003 statement of the case and the March 2003 
supplemental statement of the case.  The statement of the 
case and the supplemental statement of the case also fully 
provided the laws and regulations pertaining to entitlement 
to the benefit sought, and included a detailed explanation as 
to why the veteran had no entitlement under the applicable 
laws and regulations based on the evidence provided.  The 
duty to notify the veteran has been satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO requested and 
obtained the veteran's complete service medical records.  The 
veteran has not identified having received any VA medical 
treatment.  The veteran has submitted private medical 
treatment records and a medical opinion in support of his 
claim.  In September 2002 the veteran acknowledged receiving 
the VCAA notification letter.  He stated that he had no 
further evidence to submit in support of his claim.  The 
veteran also underwent a VA compensation examination in June 
2002 and the report is of record.  The veteran does not 
allege that there are any other service medical records or 
any records in VA's possession or any other federal 
department or agency.  38 U.S.C.A. § 5103A(b).  

The August 1999 private medical opinion and the June 2002 VA 
compensation examination specifically address whether the 
veteran has asbestosis or residuals from asbestosis exposure 
and whether it is related to active service.  In this case, a 
remand for another VA examination is not warranted because 
the competent medical evidence establishes that the veteran 
either does not currently have asbestosis or that his 
asbestosis is the result of post service occupational 
exposure to asbestos.  While the veteran is competent to 
relate the fact that he periodically performed duties in 
areas aboard ship where there was asbestos, he is not 
competent to render a medical opinion that he now suffers 
from asbestosis due to in-service exposure.  Moreover, the 
medical opinion he submitted states that his asbestosis is 
due to post service occupational exposure.  38 C.F.R. 
§ 3.159(c)(4).  Therefore, a medical examination is not 
required because the substantially complete application for 
benefits indicates that there is no reasonable possibility 
that any further assistance VA would provide to the claimant 
would substantiate his claim for service connection.  
38 C.F.R. § 3.159(d).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to this issue is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  


Service Connection

The veteran seeks service connection for asbestosis.  He 
contends that he was exposed to asbestos while service aboard 
several United States naval ships during active service, 
including United States Ships Zellars, Shenandoah, and 
Roberts.  He maintains that his exposure during active 
service resulted in asbestosis and this is supported by the 
medical evidence submitted in support of the claim.  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. §§ 3.303(a), 3.304 
(2004).  With chronic disease shown as such in service (or 
within the presumptive period under § 3.307) so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  Continuity of symptomatology is 
required only where the condition noted during service (or in 
the presumptive period) is not, in fact, shown to be chronic 
or where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The service medical records do not show a diagnosis of 
asbestosis or a chronic respiratory disease.  The veteran 
does not contend that asbestosis had been diagnosed during 
active service.  He also does not contend that he had been 
diagnosed with any chronic respiratory disorder during active 
service in the United States United States Navy.  

The December 1962 Report of Medical Examination at separation 
from active service shows the lungs and chest were normal.  A 
chest x-ray examination was essentially negative.  

The Board notes that service connection is not warranted on a 
presumptive basis.  The post-service evidence does not show 
diagnosis of a chronic disease such as bronchiectasis during 
the initial post-service year.  Asbestosis is not listed as a 
"chronic disease."  Therefore, a presumption in favor of 
service connection for chronic disease is not for 
application.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

The veteran does not allege that he had been diagnosed with 
asbestosis or a disease resultant from asbestos exposure 
contemporaneous with the time of separation from active 
service.  He only alleges that his in-service asbestos 
exposure has contributed to his current diagnosis of 
asbestosis.  

The only competent post service medical evidence addressing 
the issues whether the veteran has asbestosis and whether it 
is attributable to in-service exposure consists of the August 
1999 private medical opinion and the June 2002 VA examination 
report.  

The August 1999 private medical examination report shows the 
physician obtained the veteran's military and occupational 
history.  The veteran stated that aboard ships during active 
service he worked in engine and boiler rooms.  He also 
reported he worked as a laborer and rigger's mate at a 
shipyard after separation from active service.  He stated he 
handled asbestos directly, e.g., removing it, and he worked 
in close proximity to other tradesmen who mixed and used 
asbestos materials on a regular basis.  The physician 
performed a medical examination and conducted diagnostic 
studies.  The physician noted that the chest x-ray 
examination revealed findings consistent with interstitial 
pulmonary fibrosis.  The physician also noted that another 
physician reviewed this evidence and agreed the findings were 
consistent with asbestosis.  The physician concluded that the 
veteran had pulmonary asbestosis based on his "occupational 
exposure" to asbestos.  

The veteran underwent a VA compensation examination in June 
2002.  The examiner reported the veteran's history and 
conducted a physical examination and diagnostic studies.  X-
ray examination showed no evidence of pneumonia, pulmonary 
edema, or changes of asbestos-related pleural or parenchymal 
disease.  The diagnosis was chronic bronchitis and exposure 
to asbestos.  

In this case, the competent medical evidence shows the 
veteran either does not currently have asbestosis or that his 
asbestosis is secondary to post service asbestos exposure 
while working as a laborer and rigger's mate at a shipyard 
after separation from active service.  The physician who 
performed the August 1999 medical examination concluded that 
the veteran's pulmonary asbestosis is due to his 
"occupational exposure" to asbestosis.  The physician did 
not relate asbestosis to his military service.  Here, the 
competent medical evidence that has already been obtained 
shows that, even if the veteran has asbestosis, it is due to 
post service asbestos exposure.  

The definitive issue in this case is whether the veteran has 
asbestosis and whether it is due to in-service exposure.  
This question is medical in nature and requires competent 
medical evidence.  The veteran's belief that he has 
asbestosis from his duties in the United States Navy does not 
constitute such competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993) (the Court held that lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (the Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  Here, there 
is no competent medical evidence of record showing he has 
asbestosis as a result of in-service asbestosis exposure.  

For these reasons, the Board finds that the competent medical 
evidence of record shows that the veteran does not currently 
have asbestosis or that it was due to post service asbestos 
exposure.  

The Board finds that the preponderance of the evidence is 
against the claim and concludes that asbestosis or residuals 
of asbestos exposure was not incurred or aggravated during 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  


ORDER

Service connection for asbestosis is denied.  



____________________________________________
A. P. Simpson
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


